DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the amendment filed 02/10/2022, Claims 1, 11 and 15 are amended. No claims are cancelled. Claims 1-16 are pending. No new matter has been added. 


With respect to the amendment filed on 02/10/2022, see pages 7-10, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claim 1-16 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-16 are allowed. 
Independent Claims 1, 11 and 15 respectively recite the limitations of: a plurality of chamber scanners oriented to scan different heights corresponding to different respective portions of a user to identify whether the user is carrying an item that is to be divested, the plurality of chamber scanners being integrated into surfaces of the screening system and including a lower chamber scanner positioned at a first height and angled to scan substantially outward toward feet, shins, and lower legs of the user, a middle chamber scanner positioned at a second height above the first height and angled to scan substantially outward and upward toward a midsection of the user, and an upper chamber scanner positioned at a third height above the second height and angled to scan substantially outward and downward toward an upper portion of the user; and a divestment scanner configured to obtain a detailed item characterization of the item divested from the user.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Hiramatsu et al. in paragraphs [0028-0029], [0035], Figure 1, Figure 2, discloses moving object R is arranged in an area 100, which is an area to be monitored. The area 100 is, for example, a place in which humans are 

However, Hiramatsu et al., even if combined, fail to teach or suggest a plurality of chamber scanners oriented to scan different heights corresponding to different respective portions of a user to identify whether the user is carrying an item that is to be divested, the plurality of chamber scanners being integrated into surfaces of the screening system and including a lower chamber scanner positioned at a first height and angled to scan substantially outward toward feet, shins, and lower legs of the user, a middle chamber scanner positioned at a second height above the first height and angled to scan substantially outward and upward toward a midsection of the user, and an upper chamber scanner positioned at a third height above the second height and angled to scan substantially outward and downward toward an upper portion of the user; and a divestment scanner configured to obtain a detailed item characterization of the item divested from the user, as required by claims 1 and 3. Indeed, these references are silent about any such scanning sensors installed at varying heights of a chamber to 

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20060017605 A1
US 20110274250 A1
US 20160216371 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661